Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the amendment filed 07/29/2022. Claims 1-17 are presently pending and are presented for examination. 

Response to Arguments
Applicant’s arguments, see page 8, filed 07/29/2022, with respect to the rejection(s) of claim(s) 1-17 under 35 U.S.C. §112(a) have been fully considered and are persuasive. The previously-rejected claim elements are supported. Therefore, the rejection under 35 U.S.C. §112(a) has been withdrawn.
Applicant’s arguments, see page 9, filed 07/29/2022, with respect to the rejection(s) of claim(s) 1-17 under 35 U.S.C. §112(b) have been fully considered and are persuasive. The amendments to the claims have overcome the rejection. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection of claims 1-15 is made in view of 35 U.S.C. §112(b), as discussed in further detail below.
Applicant’s arguments, see pages 9-11, filed 07/29/2022, with respect to the rejection(s) of claim(s) 1, 3-12, and 16 under 35 U.S.C. §102 in view of Galera have been fully considered and are persuasive. Applicant argues on page 10 that Galera does not teach the elements of the amended claims on the grounds that Galera evaluates all of the data to determine if the non-safe condition exists, therefore Galera requires substantially more computation. However, as explained in detail below, Galera does teach these elements, particularly in the form of blocks 518 and 520 of FIG. 5, in which a safety device evaluates the non-safe data previously evaluated by the hazard analysis and decision block. For this reason, the rejection is not being withdrawn for any of the reasons argued by the applicant. However, the amendments to the claims have included the element “a plausibility check for verification of the safety-relevant evaluation obtained from the non-safe condition data,…and wherein the safe evaluation unit is configured for the production of a safeguarding signal to provide verification if the evaluation result is not plausible.” These elements are not taught by Galera, and so the claims 1 and 16 are distinguished from Galera. Therefore, the 102 rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. §103 in view of Galera and Williamson.
Applicant's arguments, see pages 11-12, filed 07/29/2022, regarding the rejection of claims 2 and 13-15 under 35 U.S.C. §103 have been fully considered but they are not persuasive. Applicant argues on pages 12-13 that the combination of Galera and Williamson fails to meet the KSR test because the applicant’s claimed elements are not mere design steps well within the grasp of a person of ordinary skill in the art. However, no prior office action attempted to justify a combination of Galera and Williamson by means of KSR reasoning. Instead, Galera and Williamson were combined on the grounds that it would be an obvious advantage to have the system issue a safety signal when the sensors cannot receive proper readings. The nature of the sensors being safety sensors are not directly relevant, because many systems of sensors could benefit from combining with Williamson in this way, as there are many situations in which a robot might receive data from sensors that is not plausible, and having a method of checking whether data results fall within plausibility range would be an obvious modification to prevent implausible data readings from interfering with robot performance. It should be noted that the invention of Williamson is directed to the safety of robot operation, in particular, under sensor failure conditions, which means that all sensors of Williamson could qualify as safety sensors. Applicant further argues on page 12 that claims 13-15 should be allowable because Stubbs does not teach the deficient elements of claims 1 and 16. However, Stubbs is not needed to teach the elements of these claims, and so the argument is moot. Finally, applicant states that claim 17 is allowable over the prior art of record, having not been subject to an art rejection. As explained in further detail below, claim 17 is now rejected under 35 U.S.C. §103 in view of Galera and Williamson.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the non-safe evaluation unit configured for the production of control signals” in claim 3, “the non-safe evaluation unit is configured for the production of control signals” in claim 4, “wherein the non-safe evaluation unit is configured to determine the distance of an object from the machine” in claim 10, “the safe evaluation unit is configured to check the evaluation result of the non-safe evaluation unit” in claim 12, “the non-safe evaluation unit is configured to navigate a vehicle” of claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the safe data" in line 19. There is insufficient antecedent basis for this limitation in the claim. As it is written, it is unclear whether this is referring to the safe condition data, or a different kind of safe data. This makes the claim indefinite, as it is unclear what is meant by “the safe data.” In light of the specification, the examiner is interpreting the language “the safe data” to mean “the safe condition data.” Similarly, claim 1 recites the limitation “the safe data has a lower accuracy and/or a more rarely available information content” in lines 19-20. As it is written, it is unclear what is meant by “a lower accuracy and/or a more rarely available information content”. This could be interpreted as the safe data not being available for the system to evaluate, or it could be interpreted as the safe data not being detected as frequently, or it could be interpreted as the safe data representing conditions that rarely occur in a real-world environment. This makes the claim indefinite, as it is unclear how this language is meant to be interpreted. The examiner is interpreting the claim language to mean that the safe data represents conditions that rarely occur in a real-world environment, and also focusing more heavily on the much clearer language “the safe data has a lower accuracy”, since the two elements are written in the alternative. Likewise, claims 2-15, which depend from claim 1, are also indefinite by virtue of their dependency. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 2 recites limitations that have now been completely incorporated into the amended claim 1, and so claim 2 does not further limit the subject matter of the amended claim 2, upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Galera et al. US 20150332463 A1 (“Galera”) in view of Williamson et al. US 20140067124 A1 (“Williamson”).
	Regarding Claim 1. Galera teaches a safety system for safeguarding a machine, said safety system comprising:
	a set of sensors consisting:
	at least one of at least one safe condition sensor for producing safe condition data, the safe condition sensor also producing non-safe condition data (FIG. 6 shows a block diagram of an imaging sensor device. In general, 2D image sensors perform analysis on the pixel data generated to identify object edges, object surface patterns or contours, or other such information (non-safe data) [paragraph 36]. Three-dimensional (3D) image sensors, known as time-of-flight (TOF) sensors, are also included in the system to generate distance information as well as two-dimensional shape for objects and surfaces within the sensor’s viewing field [paragraph 37]. Both types of sensors can be used to determine the locations of human beings within a potentially hazardous area for industrial safety monitoring applications [paragraph 38]. One or more imaging sensor devices can be used [paragraph 4], so there can be another safe condition sensor. A safety component shown in FIG. 3 can be configured to implement one or more safety and/or redundancy features within the imaging sensor device to render the sensor device suitable for use in safety applications (e.g., industrial safety applications designed to monitor a hazardous area and reliably perform automated control actions to mitigate risk of injury by monitoring an area to detect for potentially unsafe human presence or action [paragraph 47]),
	and
	the safe condition sensor configured to recognize infringements of one or more configured protected fields and to output corresponding safe data in the form of binary switching signals (In at least one example scenario, the imaging sensor device can be used to monitor an area of an industrial facility, and it may be known that certain areas of the viewing field correspond to potentially hazardous zones, while other areas of the viewing field correspond to safe zones that pose little or no risk to operators [paragraph 65]. The imaging sensor device may be oriented to monitor traffic through an entrance gate to a room or zone of interest [paragraph 66]. One or more configuration display screens may allow a user to define the areas of 3D analysis by entering x-y coordinates that define the sections of the pixel array for which 3D analysis is to be performed [paragraph 67]),
	wherein the safety system furthermore has a non-safe evaluation unit for processing the non-safe condition data and a safe evaluation unit configured to test the non-safe evaluation unit in that safety relevant evaluation takes place in the non-safe evaluation unit, and an evaluation result of the processing of the non-safe condition data is checked with reference to the safe condition data for verification of the safety-relevant evaluation obtained from the non-safe condition data (FIG. 3 shows an image analysis component at 312, which can perform 2D analysis on portions of the pixel array that have not been selected for 3D analysis [paragraph 46]. The imaging sensor device may be one of multiple devices that monitor a hazardous zone from various angles and provide imaging data to a central safety controller for analysis, decision-making, and control [paragraph 49]. FIGS. 3 and 6 also show a hazard analysis and decision component at 314, which can analyze and control outputs resulting from the image analysis component [paragraph 46]. Note that the hazard analysis and decision component is acting as the safe evaluation unit, and so the image analysis component reads on the non-safe evaluation unit. The hazard analysis and decision component is taking information evaluated and processed by the image analysis component, which analyzes the pixels from the pixel array component and classifies objects in the image as things such as motorized industrial equipment and a human, and also correlates the results of the 2D and 3D analysis to yield correlated information relating to a relationship between the human and the motorized industrial equipment (processes the non-safe condition data with reference to safe condition data). The safety block at 520 of FIG. 5 monitors and diagnoses internal components and faults of the sensor device, including but not limited to power monitoring, vibration monitoring, and temperature monitoring. Accordingly, control outputs and messages generated by the hazard analysis and decision block 518 can additionally be a function of the diagnosis results generated by the safety block 520 [paragraph 60], so a non-safe evaluation unit for processing the non-safe condition data (the hazard analysis and decision block at 518) and a safe evaluation unit configured to test the non-safe evaluation unit (the safety block at 520) in that safety relevant evaluation takes place in the non-safe evaluation unit (the safety relevant evaluation is the hazard analysis and decision) and the evaluation of block 518 is checked with reference to the safe condition data for verification. Note that each of these blocks can either be contained within the same imaging sensor device, or be performed by individual components, such as an industrial control or safety system, a vehicle safety system, or other such system to implement control features based on object detection [paragraph 60]), 
	wherein the safe condition data have a lower accuracy and/or are more rarely available in comparison with the evaluation result, and an information content of the safe data has a lower accuracy and/or a more rarely available information content with respect to a data accuracy and/or availability of the non-safe data (one or more embodiments of the present disclosure provide an industrial safety monitoring system that include an imaging sensor capable of performing 3D image analysis on selected subsets or portions of the sensor's pixel array. In one or more embodiments, the imaging sensor allows one or more specified portions of the pixel array to be selected for 3D (time-of-flight) analysis in order to obtain distance information for pixels in that portion of the pixel array, while the remaining pixel array areas will be processed using 2D image analysis. For example, after the imaging sensor is trained on the area of interest, a user may select a horizontal stripe of pixels across a middle section (or an upper or lower edge) of the pixel array for 3D analysis, so that distance information as well as object identification information can be obtained and managed for the area corresponding to the selected stripe of pixels. The imaging sensor will apply 2D analysis (e.g., grayscale or RGB analysis) to the remaining, non-selected areas of the pixel array in order to detect, identify, classify, and/or correlate objects within the viewing area [paragraph 39]. Since 2D imaging processes more quickly than 3D processing, processing load is reduced and sensor response time is improved by limiting 3D analysis to only those areas of the scene for which distance information is required. The imaging sensor can also be configured to correlate results of the 2D and 3D analysis so that the identity, speed, distance, and trajectory of an object within the viewing space can be obtained with a high level of safety integrity. The imaging sensor is configured to interface with one or more pieces of industrial equipment (e.g. an industrial automation controller, a motion device, a robot or other hazardous machine, etc.), and can send control instructions to the industrial equipment over a networked or hardwired interface based on results of the 2D and 3D image processing. In this way, control of an industrial system is supplemented by the imaging sensor, which provides a layer of vision facilitating additional control of the industrial system based on objects, movements, and events within the monitored area or volume. The examiner is reading the 2D trained data as a type of “safe data”, wherein the 2D imaging has a lower accuracy and is less likely to line up (rarely available) with real-world measurements of the area of interest. The safe condition data is then the area of interest wherein the conditions of the area are safe),
	wherein a safe condition represents fault-controlling measures in the sense of a safety standard for machine safety and/or for electro-sensitive protective equipment are taken, and a non-safe condition is the counter term according to which requirements for fault safety are not fulfilled (the hazard analysis and decision component can issue a command to the industrial controller to place the machine in a safe mode (e.g., by placing the machine in an idle mode or a slowed operation mode, or by instructing a safety relay to remove power from certain movable components of the machine) [paragraph 81], which means that there is also a non-safe operation mode where the machine operates normally, and these control actions executed by the hazard analysis and decision component read on a safety standard for machine safety and/or for electro-sensitive protective equipment taken, and the normal operation mode is the non-safe condition in which requirements for a fault safety are not fulfilled),
	wherein the safe evaluation unit is configured for the production of a safeguarding signal to the machine according to predetermined criteria (the hazard analysis and decision component can, for example, send a control signal to a control or supervisory device to perform a control action, initiate a safety action (removing power from a hazardous machine, switching an industrial system to a safe operating mode, etc.), or other such output [paragraph 46]. This output can be based on the results from the image analysis component, safety component, or pixel array component, and this reads on the safe evaluation unit producing a safeguarding signal to the machine according to predetermined criteria, such as the presence of a human too close to the machine to operate safely),
	Galera does not teach:
	the evaluation result is a plausibility check,
	and wherein the safe evaluation unit is configured for the production of a safeguarding signal to provide verification if the evaluation result is not plausible.
	However, Williamson teaches:
	the evaluation result is a plausibility check (a robot with a sensor for monitoring a state or action of the robot, and a method of robot sensor failure [Claim 1]. The sensor failure conditions can include sensor values that fall outside an expected range, rates of change of sensor values that are physically impossible or highly unlikely [implausible], or loss and/or corruption of sensor data, [paragraph 4]),
	and wherein the safe evaluation unit is configured for the production of a safeguarding signal to provide verification if the evaluation result is not plausible (a robot with a sensor for monitoring a state or action of the robot, and a method of monitoring the robot sensor failure [Claim 1]. The sensor failure conditions can include sensor values that fall outside an expected range, rates of change of sensor values that are physically impossible or highly unlikely, or loss and/or corruption of sensor data [paragraph 4]. If any of these conditions are observed, the system initiates fail-safe procedures).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Galera with the evaluation result is a plausibility check, and wherein the safe evaluation unit is configured for the production of a safeguarding signal to provide verification if the evaluation result is not plausible as taught by Williamson so that the system will issue a safety signal when evaluation of the sensor data is not possible. 
	Regarding Claim 2. Galera in combination with Williamson teaches the safety system in accordance with claim 1. 
	Galera does not teach:
	wherein the safe evaluation unit is configured for the production of a safeguarding signal to the machine if the evaluation result is not plausible.
	However, Williamson teaches:
	wherein the safe evaluation unit is configured for the production of a safeguarding signal to the machine if the evaluation result is not plausible (A robot with a sensor for monitoring a state or action of the robot, and a method of monitoring the robot sensor failure [Claim 1]. The sensor failure conditions can include sensor values that fall outside an expected range, rates of change of sensor values that are physically impossible or highly unlikely, or loss and/or corruption of sensor data [paragraph 4]. If any of these conditions are observed, the system initiates fail-safe procedures).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Galera with wherein the safe evaluation unit is configured for the production of a safeguarding signal to the machine if the evaluation result is not plausible as taught by Williamson so that the system will issue a safety signal when evaluation of the sensor data is not possible. 
	Regarding Claim 3. Galera in combination with Williamson teaches the safety system in accordance with claim 2. 
	Galera also teaches:
	wherein the non-safe evaluation unit is configured for the production of control signals to the safeguard machine (The hazard analysis and decision component at 314 of FIG. 3 can be configured to analyze and control one or more sensor outputs based on results generated by the pixel array component [paragraph 46]).
	Regarding Claim 4. Galera in combination with Williamson teaches the safety system in accordance with claim 1. 
	Galera also teaches:
	wherein the non-safe evaluation unit is configured for the production of control signals to safeguard the machine (The hazard analysis and decision component can analyze and control one or more sensor outputs, including sending a control signal to a control or supervisory device, perform a control action, initiate a safety action (such as removing power from a hazardous machine, switching an industrial system to a safe operating mode, etc., and sending data over a safety network [paragraph 46]).
	Regarding Claim 5. Galera in combination with Williamson teaches the safety system in accordance with claim 1. 
	Galera also teaches:
	further comprising: a safety controller having the safe evaluation unit (The components of FIG. 3 may be integrated as part of a central safety controller, including both the image analysis component and the hazard analysis and decision component [paragraph 49]).
	Regarding Claim 6. Galera in combination with Williamson teaches the safety system in accordance with claim 1. 
	Galera also teaches:
	further comprising: a processing unit having the non-safe evaluation unit (The components of Galera can be a processor performing the operations [paragraph 31]. This includes the components of FIG. 3, such as the image analysis component and the hazard analysis and decision component [paragraph 49]).
	Regarding Claim 7. Galera in combination with Williamson teaches the safety system in accordance with claim 1. 
	Galera also teaches:
	wherein the safe condition data have at least one binary object determination signal (At step 1516 of FIG. 15, a control output is generated based on the 2D and 3D analysis, and the control output can be sent to an industrial controller of the system to perform an action [paragraph 103]. The action may include switching an industrial machine to a safe state (which can include stopping the machine, or at least slowing it down). A controller issuing a signal to switch a machine from an operation state to a stop state is a binary object determination signal).
	Regarding Claim 8. Galera in combination with Williamson teaches the safety system in accordance with claim 1. 
	Galera also teaches:
	wherein the safe condition data have information on whether a protected field has been infringed and which field has been infringed (In at least one example scenario, the imaging sensor device can be used to monitor an area of an industrial facility, and it may be known that certain areas of the viewing field correspond to potentially hazardous zones, while other areas of the viewing field correspond to safe zones that pose little or no risk to operators [paragraph 65]. The imaging sensor device may be oriented to monitor traffic through an entrance gate to a room or zone of interest [paragraph 66]. One or more configuration display screens may allow a user to define the areas of 3D analysis by entering x-y coordinates that define the sections of the pixel array for which 3D analysis is to be performed [paragraph 67]).
	Regarding Claim 9. Galera in combination with Williamson teaches the safety system in accordance with claim 1. 
	Galera also teaches:
	wherein the safe condition sensor is configured as a safety laser scanner (FIG. 6 shows a diagram illustrating the components of the imaging sensor device according to one or more embodiments. In one example, the illumination component at 304 controls emission of a light emitter such as a laser, and for scanning type devices, the illumination component can sweep a planar beam over an area in an oscillatory manner to facilitate collection of image data [paragraph 61], meaning that the laser can also be a scanner).
	Regarding Claim 10. Galera in combination with Williamson teaches the safety system in accordance with claim 1. 
	Galera also teaches:
	wherein the non-safe evaluation unit is configured to determine the distance of an object from the machine (FIG. 6 shows a distance determination component configured to determine distances, and FIG. 9B shows a distance measurement between two detected objects using projection and encapsulation [paragraph 20], and FIG. 16 shows the methodology for estimating the distance between two objects based on data generated by multiple imaging sensor devices [paragraph 27]. The system can also classify objects as humans, vehicles, machines, etc. [paragraph 52], and so a component for measuring the distance between two objects will be able to measure the distance of an object from a machine).
	Regarding Claim 11. Galera in combination with Williamson teaches the safety system in accordance with claim 1. 
	Galera also teaches:
	wherein the safe condition sensor is configured to monitor a grid of a plurality of protected fields, with the safe condition data on the identity of an infringed protected field comprising safe position information (FIGS. 9a and 9b shows the system projecting the three-dimensional objects onto an X-Y plane resulting in two-dimensional projections at 904a and 904b, showing a grid at 904a and 904b. In an example scenario wherein the sensor is used to monitor an area of an industrial facility, it may be known that certain areas of the field correspond to potentially hazardous zones, while other areas of the viewing field correspond to safe zones that pose little or no risk to operators [paragraph 65], meaning that a plurality of fields, including protected fields, are included).
	Regarding Claim 12. Galera in combination with Williamson teaches the safety system in accordance with claim 1. 
	Galera also teaches:
	wherein the safe evaluation unit is configured to check the evaluation result of the non-safe evaluation unit at a point in time at which the identity of an infringed protected field changes (During normal operation, the imaging sensor may be configured to perform continuous analysis on the entire pixel array until an object having a certain object (a person, a vehicle, etc.) is detected [paragraph 40]).
	Regarding Claim 16. Galera teaches a method of safeguarding a machine in which safe condition data are produced from at least one safe condition sensor and non-safe condition data are produced from at least one non-safe sensor, the method comprising:
	using a set of sensors to produce safe condition data and non-safe condition data, with the safe condition data generated by said at least one safe condition sensor, and the non-safe data generated by at least one safe condition sensor and/or at least one non-safe sensor for producing non-safe condition data (FIG. 6 shows a block diagram of an imaging sensor device. In general, 2D image sensors perform analysis on the pixel data generated to identify object edges, object surface patterns or contours, or other such information (non-safe data) [paragraph 36]. Three-dimensional (3D) image sensors, known as time-of-flight (TOF) sensors, are also included in the system to generate distance information as well as two-dimensional shape for objects and surfaces within the sensor’s viewing field [paragraph 37]. Both types of sensors can be used to determine the locations of human beings within a potentially hazardous area for industrial safety monitoring applications [paragraph 38]. One or more imaging sensor devices can be used [paragraph 4], so there can be another safe condition sensor. A safety component shown in FIG. 3 can be configured to implement one or more safety and/or redundancy features within the imaging sensor device to render the sensor device suitable for use in safety applications (e.g., industrial safety applications designed to monitor a hazardous area and reliably perform automated control actions to mitigate risk of injury by monitoring an area to detect for potentially unsafe human presence or action [paragraph 47]); 
	processing the non-safe condition data in a non-safe manner and providing a the non-safe processing is tested in that an evaluation result of the processing of the non-safe condition data is checked with reference to the safe data (FIG. 3 shows an image analysis component at 312, which can perform 2D analysis on portions of the pixel array that have not been selected for 3D analysis [paragraph 46]. The imaging sensor device may be one of multiple devices that monitor a hazardous zone from various angles and provide imaging data to a central safety controller for analysis, decision-making, and control [paragraph 49]. FIGS. 3 and 6 also show a hazard analysis and decision component at 314, which can analyze and control outputs resulting from the image analysis component [paragraph 46]), and wherein the safe condition data have a lower accuracy and/or are more rarely available in comparison with the evaluation results (The calculated minimum distances may not be as accurate as the distances between the projections of the target objects, and the inaccuracy will always trigger an earlier safety response by virtue of the closer calculated distance [paragraph 78]);
	evaluating the non-safe condition data to provide non- and safety-relevant evaluation, wherein the safety-relevant evaluation takes place in the non-safe evaluation unit (FIG. 3 shows an image analysis component at 312, which can perform 2D analysis on portions of the pixel array that have not been selected for 3D analysis [paragraph 46]. The imaging sensor device may be one of multiple devices that monitor a hazardous zone from various angles and provide imaging data to a central safety controller for analysis, decision-making, and control [paragraph 49]. FIGS. 3 and 6 also show a hazard analysis and decision component at 314, which can analyze and control outputs resulting from the image analysis component [paragraph 46]. Note that the hazard analysis and decision component is acting as the safe evaluation unit, and so the image analysis component reads on the non-safe evaluation unit. The hazard analysis and decision component is taking information evaluated and processed by the image analysis component, which analyzes the pixels from the pixel array component and classifies objects in the image as things such as motorized industrial equipment and a human, and also correlates the results of the 2D and 3D analysis to yield correlated information relating to a relationship between the human and the motorized industrial equipment (processes the non-safe condition data with reference to safe condition data). The safety block at 520 of FIG. 5 monitors and diagnoses internal components and faults of the sensor device, including but not limited to power monitoring, vibration monitoring, and temperature monitoring. Accordingly, control outputs and messages generated by the hazard analysis and decision block 518 can additionally be a function of the diagnosis results generated by the safety block 520 [paragraph 60], so a non-safe evaluation unit for processing the non-safe condition data (the hazard analysis and decision block at 518) and a safe evaluation unit configured to test the non-safe evaluation unit (the safety block at 520) in that safety relevant evaluation takes place in the non-safe evaluation unit (the safety relevant evaluation is the hazard analysis and decision) and the evaluation of block 518 is checked with reference to the safe condition data for verification. Note that each of these blocks can either be contained within the same imaging sensor device, or be performed by individual components, such as an industrial control or safety system, a vehicle safety system, or other such system to implement control features based on object detection [paragraph 60]);
	using the safe evaluation data to output safe data in the form of binary safe signals (At step 1516 of FIG. 15, a control output is generated based on the 2D and 3D analysis, and the control output can be sent to an industrial controller of the system to perform an action [paragraph 103]. The action may include switching an industrial machine to a safe state (which can include stopping the machine, or at least slowing it down). A controller issuing a signal to switch a machine from an operation state to a stop state is a binary object determination signal); 
	wherein a safe condition represents fault-controlling measures in the sense of a safety standard for machine safety and/or for electro-sensitive protective equipment are taken, and a non-safe condition is the counter term according to which requirements for fault safety are not fulfilled (the hazard analysis and decision component can issue a command to the industrial controller to place the machine in a safe mode (e.g., by placing the machine in an idle mode or a slowed operation mode, or by instructing a safety relay to remove power from certain movable components of the machine) [paragraph 81], which means that there is also a non-safe operation mode where the machine operates normally, and these control actions executed by the hazard analysis and decision component read on a safety standard for machine safety and/or for electro-sensitive protective equipment taken, and the normal operation mode is the non-safe condition in which requirements for a fault safety are not fulfilled), 
	and wherein the safe evaluation unit is configured for the production of a safeguarding signal to the machine according to predetermined criteria (the hazard analysis and decision component can, for example, send a control signal to a control or supervisory device to perform a control action, initiate a safety action (removing power from a hazardous machine, switching an industrial system to a safe operating mode, etc.), or other such output [paragraph 46]. This output can be based on the results from the image analysis component, safety component, or pixel array component, and this reads on the safe evaluation unit producing a safeguarding signal to the machine according to predetermined criteria, such as the presence of a human too close to the machine to operate safely).



	Galera does not teach:
	using the binary safe signals to provide a plausibility check for verification of the safety-relevant evaluation obtained from the non-safe condition data.
	However, Williamson teaches:
	using the binary safe signals to provide a plausibility check for verification of the safety-relevant evaluation obtained from the non-safe condition data (a robot with a sensor for monitoring a state or action of the robot, and a method of robot sensor failure [Claim 1]. The sensor failure conditions can include sensor values that fall outside an expected range, rates of change of sensor values that are physically impossible or highly unlikely [implausible], or loss and/or corruption of sensor data, [paragraph 4]. FIG. 3 shows a method for monitoring sensor consistency and detecting sensor failure in accordance with various embodiment. At step 310, the system compares filtered deviations against a violation threshold, and, based on a binary decision as to whether the constraints have been violated, either declares the constraint violation and initiates fail-safe procedures, or allows the system to return to measuring physical quantities [paragraph 49]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Galera with using the binary safe signals to provide a plausibility check for verification of the safety-relevant evaluation obtained from the non-safe condition data as taught by Williamson so that the system will issue a safety signal when evaluation of the sensor data is not possible. 
	Regarding Claim 17. Galera in combination with Williamson teaches the method of claim 16. 
	Galera does not teach:
	wherein the safe evaluation unit is configured for the production of a safeguarding signal to the machine if the evaluation result is not plausible.
	However, Williamson teaches:
	wherein the safe evaluation unit is configured for the production of a safeguarding signal to the machine if the evaluation result is not plausible (A robot with a sensor for monitoring a state or action of the robot, and a method of monitoring the robot sensor failure [Claim 1]. The sensor failure conditions can include sensor values that fall outside an expected range, rates of change of sensor values that are physically impossible or highly unlikely, or loss and/or corruption of sensor data [paragraph 4]. If any of these conditions are observed, the system initiates fail-safe procedures).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Galera with wherein the safe evaluation unit is configured for the production of a safeguarding signal to the machine if the evaluation result is not plausible as taught by Williamson so that the system will issue a safety signal when evaluation of the sensor data is not possible. 

Claims 13-15 is rejected under 35 U.S.C. 103 as being unpatentable over Galera et al. US 20150332463 A1 (“Galera”) in view of Williamson et al. US 20140067124 A1 (“Williamson”) as applied to claim 1 above, and further in view of Stubbs et al. US 20160062345 A1 (“Stubbs”).
	Regarding Claim 13. Galera in combination with Williamson teaches the safety system in accordance with claim 1.
	Galera also teaches:
	wherein the non-safe evaluation unit is configured to control a vehicle (Outputs generated by the sensor device can include control instructions to an associated control or safety system (e.g., an engine control unit of a mobile vehicle) to alter operation of a machine or system based on the object data, safety outputs to an associated safety system, or other such outputs [paragraph 60]).
	Galera does not teach:
	control of the vehicle includes navigating the vehicle.
	However, Stubbs teaches:
	control of the vehicle includes navigating the vehicle (A method in which a drive unit of a mobile robot in which a message may be transmitted instructing the robot to navigate away from the location of a detected human, move to a new location, or reduce the speed of the mobile drive unit [Claims 6-7]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Galera with control of the vehicle includes navigating the vehicle as taught by Stubbs so as to allow the system to steer vehicles away from identified humans to avoid collisions.
	Regarding Claim 14. Galera in combination with Williamson and Stubbs teaches the safety system in accordance with claim 13.
	Galera also teaches:
	wherein the safe condition data have some position information at at least one reference position (The imaging sensor device can apply 3D and 2D analysis to the region of the pixel array, and by correlating the results, the object’s instantaneous position, velocity, acceleration, and trajectory within the 3D viewing space can be determined [paragraph 75]. Additionally, a home position that the machine can return to as a safety action can also be included [paragraph 103]).
	Regarding Claim 15. Galera in combination with Williamson and Stubbs teaches the safety system in accordance with claim 14.
	Galera also teaches:
	wherein the safe condition data have some position information at at least one reference position (The imaging sensor device can apply 3D and 2D analysis to the region of the pixel array, and by correlating the results, the object’s instantaneous position, velocity, acceleration, and trajectory within the 3D viewing space can be determined [paragraph 75]. Additionally, a home position that the machine can return to as a safety action can also be included [paragraph 103]) in which the safe condition sensor monitors reference protected fields (In an example scenario wherein the sensor is used to monitor an area of an industrial facility, it may be known that certain areas of the field correspond to potentially hazardous zones, while other areas of the viewing field correspond to safe zones that pose little or no risk to operators [paragraph 65], meaning that a plurality of fields, including protected fields, are included).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664